Case 5:18-cv-01526-SMH-KLH Document 123-4 Filed 02/03/20 Page 1 of 6 PageID #: 3738




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                    SHREVEPORT DIVISION


   MAGNOLIA ISLAND PLANTATION, L.L.C. §                   CIVIL ACTION NO: 5:18-cv-01526
   and BARBARA MARIE CAREY LOLLAR           §
                                            §
              Plaintiffs                    §
                                            §
   VS.                                      §             CHIEF JUDGE MAURICE HICKS
                                            §
   LUCKY FAMILY, L.L.C., W.A. LUCKY, III, §
   And BOSSIER PARISH SHERIFF JULIAN        §
   C. WHITTINGTON, in his official capacity §
                                            §             MAGISTRATE JUDGE KAREN HAYES
              Defendants                    §

                        REVISED STATEMENT OF UNDISPUTED FACTS

          NOW INTO COURT, through undersigned counsel, comes Defendant, Bossier Parish

   Sheriff Julian C. Whittington, in his official capacity (hereinafter “Sheriff Whittington”), who

   asserts that the following facts are not in dispute and that based on the same he is entitled to

   summary judgment:

                                                     1.

          On June 8, 2018, Sheriff Whittington was served with a Writ of Fieri Facias (hereinafter

   “the Writ of Fifa”) by Jill M. Sessions, Clerk of Court for the Parish of Bossier, State of Louisiana,

   ordering him to seize and sell the property of Barbara Marie Carey Lollar (hereinafter “Lollar”) to

   satisfy a judgment rendered against her in favor of Lucky. Rec. Doc. 96, Exhibit 1. (Revised only

   to correct typo and update citation.)

                                                     2.

          On July 5, 2018, the trial court ordered counsel for Plaintiffs to deliver to Sheriff

   Whittington’s office (hereinafter the “BSO”) the Promissory Note made payable to Lollar dated
Case 5:18-cv-01526-SMH-KLH Document 123-4 Filed 02/03/20 Page 2 of 6 PageID #: 3739




   November 2, 2017 and signed by Ronald William Lollar as “Maker” (hereinafter “the Note”). See

   Rec. Doc. 96, Exhibit 2. Also on July 5, 2018, Kimberly Flournoy, working in the Civil Division

   of the BSO (hereinafter “Flournoy”), issued a letter to Lucky, as debtor listed in the Writ of Fifa,

   through counsel Curtis Shelton (hereinafter “Shelton”), advising that the Writ of Fifa and the Note

   were received, and stating that a $1500.00 deposit would be required before proceeding. See Rec.

   Doc. 96, Exhibit 3. (Revised only to update citations.)

                                                    3.

          Flournoy received a letter from Shelton dated September 5, 2018, enclosing a check for the

   $1500.00 deposit and asking that the sale of the Note pursuant to the Writ of Fifa be set for October

   24, 2018, or alternatively, October 17, 2018. Rec. Doc. 96, Exhibit 4. The letter provided that the

   notice of seizure and to appoint appraiser could be served through judgment debtor Lollar’s

   counsel and provided the address. See id. Flournoy corresponded with Shelton, as the judgment

   creditor’s attorney, to obtain the information necessary to proceed with the seizure and sale of the

   note, including the seized property description and service information for the required notices.

   Rec. Doc. 96, Exhibits 4 and 5, pp. 12 & 65. (Revised.)

                                                    4.

          A Notice of Seizure and Notice to Appoint Appraiser were served upon counsel for the

   judgment debtor, Lollar on September 12, 2018. Rec. Doc. 96, Exhibit 7. A Notice to Appoint

   Appraiser was also served upon Shelton as the seizing creditor’s counsel. Rec. Doc. 96, Exhibit 8.

   (Revised only to update citations.)

                                                    5.

          In preparing for the sale, Flournoy was advised by her supervisor in the Civil Department

   of the Sheriff’s office, Jean Horne, and legal counsel for the Sheriff’s office, James Southerland,
Case 5:18-cv-01526-SMH-KLH Document 123-4 Filed 02/03/20 Page 3 of 6 PageID #: 3740




   that if the appraisals varied greatly BSO would be required to appoint a third appraiser to appraise

   the Note and that she would need to line this up ahead of time due to the very short time frame in

   which this would need to be done. Exhibits A and B; Rec. Doc. 96, Exhibit 9. In attempting to line

   up a third appraiser to appraise the Note in the event a third appraisal was needed, Flournoy

   consulted with Jean Horne and James Southerland. Exhibits A & B; Rec. Doc. 96, Exhibit 6, pp.

   17-18. Neither Horne nor Southerland remembered previously handling the seizure and sale of a

   note and they did know of any appraisers who would be able to perform a third appraisal of the

   note should it become necessary. Exhibits A & B; Rec. Doc. 96, Exhibit 6. (Revised).

                                                    6.

          Because Flournoy was not able to obtain a recommendation of an appraiser qualified to

   perform the third appraisal by consulting with Jean Horne and James Southerland, upon James

   Southerland’s suggestion and approval, Flournoy emailed Shelton on September 17, 2018 to

   request a recommendation for an appraiser with the experience and qualification necessary to

   appraise the Note. Exhibits A & B; Rec. Doc. 96, Exhibit 9. On October 12, 2018, Shelton emailed

   Flournoy to provide the name, contact information and a curriculum vitae for an appraiser named

   Patrick Lacour (hereinafter “Lacour”) whom he had located who had the same credentials as both

   the creditor’s and the debtor’s appraiser and would be willing to perform the appraisal in the time

   frame needed. Rec. Doc. 96, Exhibit 10. (Revised.)

                                                    7.

          Notice of the October 24, 2018 sale date was published in the Bossier Press-Tribune on

   September 26, 2018, in accordance with the statutory requirements. Rec. Doc. 51-15.
Case 5:18-cv-01526-SMH-KLH Document 123-4 Filed 02/03/20 Page 4 of 6 PageID #: 3741




                                                            8.

            Lollar’s counsel appointed John Dean to appraise the note and he valued it at

   $1,478,048.68. Rec. Doc. 51-12. Lucky III’s counsel appointed Chad Garland who appraised the

   note at $173,000.00. Rec. Doc. 51-11. Due to the difference in the appraisal values, Sheriff

   Whittington was then required under La. R.S. 13:4365 to appoint a third appraiser whose decision

   would be final. Lacour was appointed by Sheriff Whittington and Lacour provided a letter to him

   on October 22, 2018 appraising the note for $157,009.22. Exhibit B and Exhibit A thereto; Rec.

   Doc. 51-14. Lacour’s appointment is evidenced as follows:

            1. The Sheriff’s employees consulted with independent legal counsel, James Southerland,
               in locating a third appraiser.1

            2. The Sheriff’s employees knew that they were free to reject any appraiser
               recommendation made by Curtis Shelton.2

            3. The Appraisement Sheet signed by Kim Flournoy for the Sheriff and by Patrick Lacour
               began “We, the undersigned, having been appointed to appraise the property advertised
               for sale by the Sheriff,” and was signed by Lacour in two places on a line over “3. Third
               (sheriff) Appraiser.”3

            4. Patrick Lacour wrote the sheriff a letter on October 22, 2018 reading: “I appreciate this
               opportunity to serve you . . . Should you have any questions with respect to the issues
               we have discussed, we encourage you to call me.”4

            5. The Sheriff signed an Ex Parte Motion to Fix Appraiser’s Fees5 filed on October 19,
               2018, which affirmatively stated: “The Sheriff will appoint a third appraiser” and “The
               Sheriff intends that any appraiser he appoint [sic] be a person who is qualified by
               education, skill or experience to appraise the Promissory Note.” By that motion, the
               Sheriff took action under Louisiana Revised Statutes 13:4366 to enable him to pay his
               appraiser in excess of $50.

            6. After the Sheriff signed the Ex Parte Motion to Fix Appraiser’s Fees, the State Court
               signed the order on it reading:

   1
     Exhibit A; see also Rec. Doc. 102, Exhibit 71: Deposition of David Lee Miller, 32:1-8; 52: 14-53:1; Exhibit 72:
   Deposition of Jeane Horne, 14:2-15:11; 17:15-18:25; 46:9-47:7.
   2
     Rec. Doc. 102, Exhibit 34: Deposition of David Lee Miller, 61:2-7; Rec. Doc. 84-11, p.28 of 36.
   3
     Exhibit B, attachment thereto “Exhibit A”, Appraisement Sheet; Rec. Doc. 84-16, pp. 18-19 of 32.
   4
     Exhibit B, attachment thereto “Exhibit A”, October 22, 2018 letter ; Rec. Doc. 102, Exhibit 73.
   5
     Rec. Doc. 102, Exhibit 74; pp. 2-3 paragraphs 7 & 8.
Case 5:18-cv-01526-SMH-KLH Document 123-4 Filed 02/03/20 Page 5 of 6 PageID #: 3742




                              IT IS HEREBY ORDERED THAT, in accordance
                              with Louisiana Revised Statutes 13:4366 Paragraph
                              A(2), the Sheriff be and is hereby authorized to pay
                              a fee calculated on an hourly rate basis of up to
                              $225.00 per hour to any appraiser appointed by the
                              Sheriff herein . . .

                Order.6

            7. Mr. Lacour addressed the invoice for his services directly to the Sheriff.7

            8. Mr. Lacour’s invoice for his services was paid directly to the Sheriff.8


   (Revised.)

                                                            9.

            The Sheriff’s Sale took place on October 24, 2018 and the property was sold to the highest

   bidder, Lucky Family, LLC, for $105,00.00. Rec. Doc. 51-15.

                                                           10.

            Sheriff Whittington followed all applicable statues and did nothing that would violate the

   constitutional rights of Plaintiffs. Further, at all times, Sheriff Whittington complied with clearly

   established law.




   6
     Rec. Doc. 102, Exhibit 74, p. 6 (emphasis added).
   7
     Rec. Doc. 102, Exhibit 38, Rec. Doc. 84-16, p. 15 of 32; Exhibit 41, Rec. Doc. 84-16, p. 22 of 32.
   8
     Rec. Doc. 102, Exhibit 42, Rec. Doc. 84-16, pp. 23-24 of 32.
Case 5:18-cv-01526-SMH-KLH Document 123-4 Filed 02/03/20 Page 6 of 6 PageID #: 3743




                                      Respectfully submitted by:

                                      LANGLEY PARKS, LLC

                                      By:       S / Julianna P. Parks
                                            Glenn L. Langley, Bar Roll No. 8019
                                            Julianna P. Parks, Bar Roll No. 30658

                                      401 Market Street, Suite 1100
                                      Shreveport, Louisiana 71101
                                      (318) 383-6422 Telephone
                                      (318) 383-6405 Telefax

                                      Attorneys for Julian C. Whittington,
                                      Sheriff of Bossier Parish
